Citation Nr: 1525978	
Decision Date: 06/17/15    Archive Date: 06/26/15	

DOCKET NO.  01-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	S. J. Petersen, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1970, and from August 17th to September 16, 1990, with apparent additional service in the United States Air Force Reserves.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was certified to the Board by the St. Petersburg, Florida RO.

In February 2002, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, a transcript of which is of record.

This case was previously before the Board in November 2003, May 2008, and May 2009, on which occasions it was remanded for additional development.

In May 2010, the Board denied entitlement to service connection for a lung disorder.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court) which, in a January 2012 Memorandum Decision, vacated the May 2010 decision, and remanded the matter to the Board for action consistent with that decision.

In a decision of May 2013, the Board once again denied the claim of entitlement to service connection for a lung disorder.  At that same time, the Board remanded for the issuance of a Statement of the Case the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

In April 2014, the Court remanded the issue of entitlement to service connection for a chronic lung disorder for action consistent with an April 2014 Joint Motion for Remand.

In April 2014, a Statement of the Case on the issue of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, was issued.  The Veteran subsequently filed a Substantive Appeal as to that issue.  Hence, that issue is also before the Board.

In October 2014, the Veteran's case was once again remanded for additional development.  The case is now, once more, before the Board for appellate review.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDING OF FACT

A chronic respiratory disorder, to include chronic obstructive pulmonary disease and right lung granuloma, is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice exposure to pigeon feces.


CONCLUSION OF LAW

A chronic respiratory disorder, to include chronic obstructive pulmonary disease and right lung granuloma, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on various occasions of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's Veterans Benefits Management System (VBMS) file, to include testimony presented before the undersigned in February 2002, service treatment records, VA (including Virtual VA) and private treatment records and examination reports, and a statement from the Veteran's former service colleague.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection

The Veteran in this case seeks entitlement to service connection for a chronic lung disorder.  In pertinent part, it is contended that the Veteran's lung disorder is causally related to his exposure to pigeon feces while cleaning a contaminated aircraft hanger in the United Arab Emirates in August and September 1990.

In that regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  Id.

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of the disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

As regards the claim of entitlement to service connection for a lung disorder, an April 2014 Joint Motion found that the Board has misread an August 2009 Air Force Historical Research Agency letter to say that the Veteran was not, in fact, a member of a group that cleaned the aforementioned hanger contaminated with pigeon feces.  The parties to the Joint Motion further found that, in misreading the August 2009 report, the Board had misled various VA examiners when it requested that they provide an opinion as to whether the Veteran's respiratory disorder was in some way related to his period of active military service.  Under the circumstances, it was requested that the Veteran be afforded an additional VA examination, taking into account the "correct factual premise," to wit, that the Veteran was, in fact, a member of the group involved in cleaning the aforementioned contaminated hanger.  That examination has now been accomplished.

To summarize the Veteran's case, the Veteran has been diagnosed with chronic obstructive pulmonary disease and bronchitis, as well as an 8-millimeter granuloma in his right lower lung.  The Veteran has never been diagnosed with histoplasmosis. 

Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic breathing disorder.  Nonetheless, the Veteran testified that he received treatment for bacterial bronchitis in September 1990, during his second period of active duty, that this was the beginning of his current lung disabilities, and that he had suffered from respiratory problems on and off ever since.  

Service treatment records dated in September 1990 disclose that the Veteran was seen at that time for what was thought to be a viral upper respiratory infection.  Treatment was with medication and clear fluids.  The Veteran was recommended to stop smoking.  Noted at the time of discharge was that the Veteran's lungs showed only occasional wheezes in the upper lobes, and that his symptoms had greatly improved.  Once again, treatment was with medication.

Service medical facility examination reports dating from the Veteran's service in the Air Force Reserves from November 1993 to October 1998 reveal that the Veteran had clinically normal lungs and chest.  Moreover, the Veteran voiced no pulmonary complaints, including of chronic cough or shortness of breath.

A private record dating from March 1992 noted that the Veteran had a 20-year pack a day history of smoking cigarettes.

In July 1997, the Veteran complained of pulmonary congestion without fever.  He reported smoking one pack of cigarettes every 3 to 4 days.  Radiographic studies of the Veteran's chest revealed a small calcified granuloma.  The pertinent diagnosis noted was bronchitis.  In August 1999, the Veteran was diagnosed with mild chronic bronchitis.  An 8-millimeter calcified granuloma was again noted in his right midlung.  In May 2001, the Veteran again received a diagnosis of bronchitis, and reported that he had quit smoking.

In April 2007, the Veteran was afforded a VA examination.  At that time, he gave a history of sinusitis beginning as early as 1986, as well as a 36-year pack a day smoking habit.  The examiner incorrectly took this information to mean that the Veteran entered service with a history of chronic bronchitis.  While service treatment records showed one complaint of sinus symptoms in 1986, there was no evidence that the Veteran received a diagnosis of bronchitis prior to his September 1990 treatment.  The pertinent diagnoses noted were recurrent sinusitis and bronchitis, mild asthma, and asymptomatic incident-benign granuloma.  

An August 2007 VA examination has been found to be inadequate, and, accordingly, will not be considered in the context of the Veteran's current claim.

An August 2007 radiographic study of the Veteran's chest revealed an 8-millimeter granuloma, as well as a small anterior paratracheal pericardial adenopathy.  The clinical impression was chronic obstructive pulmonary disease/asthma/history of recurrent bronchitis/right lung granuloma.

A May 2008 VA pulmonary consultation record notes an impression of chronic obstructive pulmonary disease and lung granula.  Additionally in evidence was a note to "rule out" histoplasmosis.

At a December 2009 VA examination, the examiner once again incorrectly assumed that the Veteran's lung disorders preexisted his 1990 service.  The examiner diagnosed "chronic asthmatic bronchitis (chronic obstructive pulmonary disease)" which he described as "mild."  In the opinion of the examiner, this was not due to histoplasmosis or military service.  Moreover, the Veteran's right lung granuloma was "incidental and asymptomatic."  

A December 2009 VA examination has been found to be inadequate, and will not be considered in the context of the Veteran's current claim.  

A December 2009 private treatment record from a private medical facility reflects the Veteran's complaints of a one-week history of congestion and coughing up yellow-green phlegm.  The clinical assessment was of chronic obstructive pulmonary disease exacerbation and bronchitis.

A July 2012 VHA opinion and January 2013 addendum have been found to be inadequate, and, as such, will not be considered in the context of the Board's current decision.

In April 2013 correspondence, a VA physician reported that the Veteran had been treated for several years for mild to moderate chronic obstructive pulmonary disease.  Additionally noted was a military history involving cleaning up pigeon feces in a hangar followed by respiratory symptoms.  The physician noted that the Veteran reported that he continued to have problems since that exposure in 1990.  In the opinion of the examining physician, it was likely that the exposure "initiated a chronic inflammatory process in his airways" and that it was "at least as likely as not that [the Veteran's] chronic obstructive airway disease was caused by his exposure, as noted above, while on active duty."

As noted above, the parties to the Joint Motion granted by the Court found that the Board, in concluding that the Veteran was not, in fact, a part of the group of airmen who cleaned a contaminated hangar in the United Arab Emirates in 1990, "misread" an August 2009 letter from the Air Force Historical Research Agency.  Inasmuch as the Board is bound by the Court's order granting the Joint Motion, the Board must find that the Veteran was, in fact, part of the contingent that cleaned the aforementioned hanger in the United Arab Emirates, and that he was, therefore, exposed to pigeon feces in that aircraft hanger.  

Following a VA respiratory examination in February 2015, which examination involved a full review of the Veteran's VBMS electronic file and medical records, it was the opinion of the examiner that the Veteran's respiratory pathology, including chronic obstructive pulmonary disease and a benign right lung granuloma, were less likely than not incurred in or caused by a claimed inservice injury, event, or illness.  Significantly, that opinion was offered in the context of an instruction to the examiner that he disregard any VA or private opinion which appeared to have been based on a conclusion that the Veteran had not participated in the removal of pigeon feces from a hanger in the United Arab Emirates.  Regarding the Veteran's chronic obstructive pulmonary disease with moderate obstruction (claimed as a respiratory/lung disorder), it was the opinion of the examiner that the pathology in question was less likely than not caused by or related to the claimed removal of pigeon feces from a hanger in the United Arab Emirates in 1990.  Moreover, the examiner opined that such pathology less likely than not had its origin during, or was in any way related to, the Veteran's period or periods of active military service.  This was particularly the case given the fact that the Veteran's inservice upper respiratory tract infection (viral/bacterial bronchitis in 1990) had resolved without residuals, and that subsequent service treatment records, including periodic physical examinations, were silent for pulmonary conditions and/or residuals.  Rather, in the opinion of the examiner, the Veteran's respiratory pathology was most likely caused by a longstanding smoking history of 37 years, initially diagnosed on chest X-ray in 1997 (approximately 7 years following the Veteran's final discharge from service).

Regarding the Veteran's benign right lung granuloma, it was the opinion of the examiner that it was less likely than not caused by or related to the claimed removal of pigeon feces from a hanger in the United Arab Emirates in 1990.  Moreover, such pathology less likely than not had its origin during, or was in any way related to, the Veteran's period or periods of active military service.  This was particularly the case given the fact that the Veteran's service treatment records were entirely silent for the presence of any granuloma of the lung.  Moreover, the Veteran's inservice upper respiratory tract infection (viral/bacterial bronchitis) in 1990 had resolved without residuals.  Significantly, subsequent service treatment records, including periodic physical examinations, were silent for any pulmonary condition, including a lung granuloma or its residuals.  Rather, the Veteran was initially diagnosed with respiratory pathology as an incidental finding on chest X-ray in 1997.

Finally, with regard to a January 2015 "Up To Date" report noting that benign pulmonary nodules/granulomas were caused by a variety of infections, noninfectious inflammatory conditions, arteriovenous malformations, and pneumoconiosis, including fungal infections such as histoplasmosis, coccidioidomycosis, blastomycosis, cryptococcosis, or aspergillosis, the examiner indicated that he was unable to ascertain the exact etiology of the Veteran's benign right granuloma without resorting to mere speculation.

In an addendum to the aforementioned VA examination dated in April 2015, it was noted that, while the April 2013 letter from a VA physician was "read and appreciated," the conclusions in that letter were not supported by the Veteran's own affirmations of no related symptomatology for a number of years following his exposure to pigeon feces.  According to the examiner, the Veteran had a known diagnosis of chronic obstructive pulmonary disease, as well as a finding of a benign pulmonary granuloma, which was an "incidental finding of no clinical significance." 

According to the examining physician, the greatest risk factor for the Veteran's chronic obstructive pulmonary disease was the appellant's history of cigarette smoking.  In that regard, the VA examination of February 2015 documented a 37-pack year history of cigarette use.  This was equivalent to smoking one pack of cigarettes a day for 37 years.  According to the examiner, this was "far and away" the greatest risk factor for the development of chronic obstructive pulmonary disease, with the risk of chronic obstructive pulmonary disease associated with exposure to pigeon feces and/or acute infections being far less in total than the single risk factor encompassed by the Veteran's smoking history.  While the April 2013 VA physician's letter was well intentioned, the April 2015 examiner found that his contentions were unsupported by the Veteran's own affirmations of no related symptomatology (such as shortness of breath, cough, or asthma) for a number of years following his exposure to pigeon feces.  Moreover, the benign pulmonary granuloma was essentially incidental, and of no clinical significance.

Once again, in the opinion of the examining VA physician, the Veteran's chronic obstructive pulmonary disease was less likely than not caused by, related to, or worsened beyond natural progress by military service, to include exposure to pigeon feces, or by acute infections.  Rather, it was more likely than not caused by the Veteran's known history of tobacco use.  Moreover, the Veteran's benign right granuloma, while of uncertain etiology, was both asymptomatic and clinically insignificant.  Significantly, according to the examiner, to attempt to determine the etiological origin of a benign, incidental, clinically insignificant finding "(was) as unnecessary as it (was) unlikely."

The opinions of the April 2015 VA physician are highly probative given that they were based upon a review of the Veteran's entire VBMS electronic file, all pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) [factors for assessing the probative value of a medical opinion are the physician's access to the claims file (or in this case, the VBMS electronic file), and the thoroughness and detail of the opinion].  The VA physician reviewed the Veteran's entire file, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  Hernandez-Toyens.

Based on the aforementioned, the Board is of the opinion that the probative medical evidence of record preponderates against establishing that the Veteran's respiratory pathology had its origin during, or is in any way the result of, his period or periods of active military service, including as a result of exposure to pigeon feces.  Accordingly, his claim for service connection must be denied.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current respiratory pathology to exposure to pigeon feces during a relatively short period of active military service in the United Arab Emirates in 1990.  As noted above, a VA physician, following a full review of the Veteran's entire VBMS electronic file and medical records, as well as a full examination of the appellant, found no evidence that the Veteran's respiratory pathology was in any way related to his active military service.  

The Board acknowledges the Veteran's testimony regarding this issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's respiratory pathology to his period of military service in 1990.  The Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability in question.  Although lay persons are competent to provide opinions on certain medical issues (See Kahana v. Shinseki, 24 Vet. App. 429, 435 (2011)], the issue as to the etiology of the Veteran's respiratory pathology falls outside the realm of knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a chronic respiratory disorder is denied.


REMAND

The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  In that regard, at the time of the Board's prior remand in October 2014, it was noted that previous adjudication had been confined exclusively to the issue of entitlement to service connection for posttraumatic stress disorder, without regard for any other psychiatric diagnoses.  Accordingly, pursuant to the holding of the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 22 Vet. App. 1 (2009), the Board directed that the AOJ specifically adjudicate the issue of entitlement to service connection for any acquired psychiatric disorder, to include those psychiatric disorders with which the Veteran had previously been diagnosed, including posttraumatic stress disorder, a personality disorder, and a depressive disorder.

In response to the Board's request, the AOJ, in a Supplemental Statement of the Case dated in May 2015, adjudicated the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  However, that "adjudication" consisted exclusively of a restatement of the laws and regulations governing service connection, in conjunction with a single statement to the effect that service connection for an acquired psychiatric disorder (including posttraumatic stress disorder) was denied, given that there had been (no) evidence received subsequent to the Board's previous remand sufficient to warrant past decisions to be changed.  Significantly, no mention whatsoever was made of the Board's request to consider the Veteran's previous psychiatric diagnoses of a personality disorder or a depressive disorder.  See 38 C.F.R. § 19.29 (2014).  Under the circumstances, further development will be undertaken prior to a final adjudication of the Veteran's claim for service connection. 

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records subsequent to January 2015, the date of the most recent treatment of record, should be obtained and incorporated in the VBMS electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the VBMS electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS electronic file.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  The AOJ should then specifically readjudicate the issue of entitlement to service connection for any acquired psychiatric disorder, including posttraumatic stress disorder, a personality disorder, and a depressive disorder, taking into account the pertinent provisions of 38 C.F.R. § 19.29 (2014).  Should it be determined that additional notice or development, to include an examination, might be indicated to fully adjudicate the matter, such notice or development should be undertaken.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


